Title: To Benjamin Franklin from Antoine-Laurent Lavoisier, 8 June 1777
From: Lavoisier, Antoine-Laurent
To: Franklin, Benjamin


Monsieur
A l’arsenal ce 8 juin 1777.
Nous devons repeter jeudy prochain 12 de ce mois quelques unes des principales experiences de M. Priestley sur differentes especes d’air. Si ces experiences pouvoient vous interesser, nous nous croirions tres honorés de les faire en votre presence. Nous nous proposons de commencer vers les une heure et de les reprendre aussitost apres diner. Je souhaite bien sincerement que vous puissies accepter cette proposition; nous n’aurons que M. le veillard M. Brisson et M. Bezout, le trop grand nombre de personnes n’etant point en general favorable au succes des experiences. J’espere que vous nous feres la grace d’amenner M. votre petit fils. J’ay l’honneur d’etre avec l’attachement le plus respectueux Monsieur Votre tres humble et tres obeissant serviteur
Lavoisier
 
Addressed: A Monsieur / Monsieur franklin / A Passy
Notation: Lavoisier a l’arsenal 8e. juin 1777.
